        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 1 of 13   1
     J5F7FOWC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 Cr. 254 (ALC)

5    REGINALD FOWLER,

6                     Defendant.

7    ------------------------------x
                                                    New York, N.Y.
8                                                   May 15, 2019
                                                    4:45 a.m.
9

10   Before:

11                        HON. ANDREW L. CARTER, JR.
                                               District Judge
12

13                                 APPEARANCES

14   GEOFFREY S. BERMAN
          United States Attorney for the
15        Southern District of New York
     BY: SHEB SWETT
16        DAVID ZHOU
          Assistant United States Attorneys
17
     NAT SCOTT ROSENBLUM
18   MICHAEL HEFTER
     JAMES MCGOVERN
19        Attorneys for Defendant

20   ALSO PRESENT:    Mohammed Ahmed, U.S. Pretrial
                      Todd McGee, F.B.I.
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 2 of 13      2
     J5F7FOWC

1              (In open court)

2              (Case called)

3              MR. SWETT:    Good afternoon, your Honor.       Sheb Swett

4    and David Zhou for the government, joined at counsel table by

5    special agent Todd McGee of the F.B.I.

6              MR. MCGOVERN:     Good afternoon, your Honor.       Jim

7    McGovern on behalf of Reginald Fowler.         I'm joined here by

8    Scott Rosenblum and Michael Hefter.

9              MR. AHMED:    Good afternoon, your Honor.       Mohammed

10   Ahmed on behalf of pretrial services.

11             THE COURT:    Good afternoon.     OK, so this is

12   Mr. Fowler's first appearance in front of me.          Is this his

13   first appearance in this district?

14             MR. SWETT:    Yes, your Honor.

15             THE COURT:    And was he previously informed of his

16   rights when he was presented in the other district?

17             MR. SWETT:    I believe he was, your Honor.

18             THE COURT:    All right.    And was he previously

19   arraigned on the indictment?

20             MR. SWETT:    He was not.

21             THE COURT:    OK.

22             All right.    Mr. Fowler, have you seen a copy of the

23   superseding indictment that's been filed against you in this

24   case?

25             THE DEFENDANT:      Yes, sir.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 3 of 13    3
     J5F7FOWC

1               THE COURT:   OK.   Now, I see you standing to show

2    respect for the court.      While that's nice, you don't need to do

3    that.    The acoustics here aren't great.       Why don't you just

4    stay seated so you can speak into the microphone and I can hear

5    everything you have to say.

6               Have you seen a copy of the superseding indictment

7    that's been filed against you?

8               THE DEFENDANT:     Yes, sir.

9               THE COURT:   And have you discussed it with your

10   attorney?

11              THE DEFENDANT:     Yes, sir.

12              THE COURT:   All right.    The superseding indictment has

13   four counts.    Count One charges a conspiracy to commit bank

14   fraud.    It reads as follows:     From at least in or about

15   February 2018, up to and including in or about October 2018, in

16   the Southern District of New York and elsewhere, Reginald

17   Fowler and Ravid Yosef, the defendants, and others known and

18   unknown, willfully and knowingly did combine, conspire,

19   confederate, and agree together and with each other to execute,

20   and attempt to execute, a scheme and artifice to obtain any of

21   the monies, funds, credits, assets, securities, and other

22   property owned by, and under the custody and control of, a

23   financial institution, by means of false and fraudulent

24   pretenses, representations, and promises, in violation of Title

25   18 United States Code, Section 1344, to wit, Fowler opened


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 4 of 13     4
     J5F7FOWC

1    numerous U.S.-based business bank accounts at several different

2    banks, and in opening and using these accounts Fowler and Yosef

3    falsely represented to those banks that the accounts would be

4    primarily used for real estate investment transactions, even

5    though Fowler and Yosef knew the accounts would be used and

6    were in fact used by Fowler, Yosef, and others to transmit

7    funds on behalf of an unlicensed money transmitting business

8    related to the operation of cryptocurrency exchanges.           In

9    violation of Title 18 United States Code, Section 1349.

10              Do you understand Count One, Mr. Fowler?

11              THE DEFENDANT:    Yes, sir.

12              THE COURT:   Count Two charges bank fraud.        It reads as

13   follows:    From at least in or about that same period of time,

14   in the Southern District of New York and elsewhere, that you,

15   and others known and unknown, willfully and knowingly, did

16   execute and attempt to execute a scheme and artifice to defraud

17   a financial institution, the deposits of which were then

18   insured by the Federal Deposit Insurance Corporation, and to

19   obtain money, funds, assets, securities, and other property

20   owned by, and under the custody and control of, such financial

21   institution by means of false and fraudulent pretenses,

22   representations, and promises, to wit, Fowler and Yosef opened

23   and used numerous bank accounts at financial institutions that

24   were insured by the Federal Deposit Insurance Corporation,

25   including a bank based in Manhattan, New York, and in so doing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 5 of 13    5
     J5F7FOWC

1    falsely represented to these financial institutions the

2    accounts would be primarily used for real estate investment

3    transactions even though Fowler and Yosef knew that the

4    accounts would be used, and was in fact used by Fowler, Yosef

5    and others, to transmit funds on behalf of an unlicensed money

6    transmitting business related to the operation of

7    cryptocurrency exchanges.      Title 18 United States Code,

8    Sections 1344 and 2.

9              Do you understand Count Two, Mr. Fowler?

10             THE DEFENDANT:     Yes, sir.

11             THE COURT:    Count Three charges a conspiracy to

12   operate an unlicensed money transmitting business.

13             From in or about that same period of time, you and

14   others, known and unknown, willfully and knowingly did combine,

15   conspire, confederate, and agree together and with each other

16   to commit an offense against the United States, to wit,

17   operation of an unlicensed money transmitting business in

18   violation of Title 18 United States Code, Section 1960.

19             It was a part and object of the conspiracy that

20   Reginald Fowler, the defendant, and others known and unknown,

21   did knowingly conduct, control, manage, supervise, direct, and

22   own all or part of an unlicensed money transmitting business

23   affecting interstate and foreign commerce, in violation of

24   Title 18 United States Code, Section 1960.

25             Count Three charges the following overt act:          In


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 6 of 13      6
     J5F7FOWC

1    furtherance of the conspiracy, and to effect the illegal

2    objects thereof, Reginald Fowler, the defendant, together with

3    others known and unknown, committed the following overt act in

4    the Southern District of New York and elsewhere:

5              On or about August 8, 2018, Fowler opened a bank

6    account with a bank in Manhattan, New York, for the purpose of

7    conducting an unlicensed money transmitting business.           Title 18

8    United States Code, Section 371.

9              Do you understand Count Three, Mr. Fowler?

10             THE DEFENDANT:     Yes, sir.

11             THE COURT:    Count Four, operation of an unlicensed

12   money transmitting business reads as follows:          From at least in

13   or about that same period of time, the defendant, and others

14   known and unknown, did knowingly conduct, control, manage,

15   supervise, direct, and own all or part of an unlicensed money

16   transmitting business affecting interstate and foreign

17   commerce, in violation of Title 18 United States Code, Section

18   1960 and 2.

19             Do you understand that count, Mr. Fowler?

20             THE DEFENDANT:     Yes, sir.

21             THE COURT:    In addition, there are forfeiture

22   allegations and a substitute asset provision.          Have you seen

23   those and discussed those with your attorney?

24             THE DEFENDANT:     Yes, sir.

25             THE COURT:    And, counsel, have you discussed all of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 7 of 13        7
     J5F7FOWC

1    the counts as well as the forfeiture allegation and the

2    substitute asset provision with your client?

3              MR. MCGOVERN:     Your Honor, yes.     Generally we have

4    gone over the counts in the indictment and the possibility of

5    forfeiture.

6              Your Honor, I just have one question.         I wasn't aware

7    that there was a superseding indictment.         Is there a

8    superseding indictment?

9              THE COURT:    What I have before me is labeled a

10   superseding indictment.       Anything else from the government on

11   that?

12             MR. SWETT:    No, there is a superseding indictment.           I

13   believe it was unsealed not the day of Mr. Fowler's arrest but

14   perhaps three or four days after.

15             THE COURT:    OK.    What I am reading from is -- OK, let

16   me just find out.

17             MR. MCGOVERN:     So, when Mr. Fowler was arrested the

18   government sent us a copy of the unsealed indictment, and

19   that's what we have been looking at.        And from what I can tell

20   the superseder may have corrected some issues and provided a

21   little bit more detail, but we haven't seen that before today.

22   So, when we're answering these questions about the terms of

23   this indictment, we didn't even know there was a superseding

24   indictment.    That's kind of our --

25             THE COURT:    It very well may be the same thing.         It


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 8 of 13     8
     J5F7FOWC

1    doesn't have the same sort of caption that superseding

2    indictments frequently have.       It's a document that was filed on

3    April 30, 2019, unless there is something else.

4               MR. SWETT:   Your Honor, the superseding indictment

5    includes the same counts.      It has another defendant Ravid

6    Yosef.   To be candid, we obviously would have sent the

7    superseding indictment to defense counsel.         When we unsealed

8    it, we erroneously assumed they were getting ECF alerts and

9    they would have seen it there.       I know having spoken to

10   Mr. McGovern before this proceeding that they haven't actually

11   started getting those ECF alerts.

12              THE COURT:   So, do you want to take a quick break then

13   and give counsel a chance to look at that?         It seems like it

14   may very well be similar, but I will give counsel a chance to

15   look over that with your client.

16              Counsel, do you have it now?

17              MR. SWETT:   I printed out a copy of the underlying

18   indictment, but I can pull up a copy on my phone.

19              MR. MCGOVERN:    One of my colleagues has pulled one off

20   PACER.   We just didn't know that they had superseded the

21   indictment.    So, if we could have just a minute or two to go

22   over it.    The substance of the counts seem to be the same as

23   before, so it's just a matter of making sure it's precise.

24              THE COURT:   OK, I will be back.

25              (Recess)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 9 of 13    9
     J5F7FOWC

1               THE COURT:   OK.   So now, counsel, have you had a

2    chance to go over the superseding indictment with your client?

3               MR. MCGOVERN:    Yes, I have.

4               THE COURT:   And, Mr. Fowler, do you understand the

5    four counts in the superseding indictment?

6               THE DEFENDANT:     Yes, sir.

7               THE COURT:   Have you discussed those with your

8    attorney?

9               THE DEFENDANT:     Yes, your Honor.

10              THE COURT:   All right.    And, counsel, defense counsel,

11   do you have any doubts about your client's competence to

12   proceed?

13              MR. MCGOVERN:    No, your Honor.

14              THE COURT:   OK.   Mr. Fowler, how do you plead to

15   Counts One through Four of the superseding indictment?

16              THE DEFENDANT:     Not guilty, your Honor.

17              THE COURT:   How do the parties wish to proceed?

18              MR. SWETT:   Your Honor, the government is preparing

19   discovery right now.     It's somewhat voluminous.       It consists of

20   recordings made by the defendant in the government's

21   possession, statements the defendant made to the government,

22   e-mails that were recovered pursuant to search warrants, bank

23   records and phone subscriber and e-mail subscriber records that

24   were obtained pursuant to subpoena.        It consists of some

25   documents that have been obtained from other witnesses in this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 10 of 13      10
     J5F7FOWC

1    case.   And then finally at the time of the defendant's arrest

2    there was a search of his business.        We have sort of collected

3    that material.    It includes digital data as well as hard copies

4    of documents.    And we are processing it right now.        We would

5    request four weeks to produce discovery.         We have discussed

6    this with defense counsel, and I believe they are amenable to

7    that schedule.

8               THE COURT:   OK.   Defense counsel, how do you want to

9    proceed?

10              MR. MCGOVERN:    Your Honor, that sounds like a fine

11   plan for the production of discovery.        We would waive speedy

12   trial time during this process.       We have requested a plea offer

13   from the government.     We have also made an oral Brady request

14   this morning for the production of all SARS filings by any of

15   the banks that are involved in this case that would have been

16   filed as a result of any of this alleged money transmitting

17   business, and also any SARS reporting on any other money

18   transmitting businesses accounts that were being used by these

19   banks for the same purposes.       Other than that, we have agreed

20   upon a bond in this case, and we are in the process of

21   perfecting that bond with the security of real estate and some

22   cosigners.

23              THE COURT:   OK.   So how much time do you want before

24   the next court date?     And I suppose along with that is where --

25   I don't need an address, but what state is Mr. Fowler residing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 11 of 13    11
     J5F7FOWC

1    in?

2               MR. MCGOVERN:    Mr. Fowler lives in Chandler, Arizona,

3    your Honor.

4               THE COURT:   So, how much time are you looking for,

5    counsel?    The government will take four weeks to produce

6    discovery.    I guess do you want another 60 days after that and

7    then come back then?

8               The other thing that we could do, or in addition to

9    that, since Mr. Fowler lives in Arizona, I will allow defense

10   counsel to waive his appearance at any status conference if all

11   we're going to be doing is just adjourning the case for another

12   date, unless counsel for the government wants to be heard on

13   that.

14              MR. SWETT:   No, the government would not object to

15   that.

16              THE COURT:   OK.   And certainly Mr. Fowler if he wishes

17   can come to every status conference; he can appear by phone if

18   he would like to as well.

19              So, I don't think it makes sense to put the case off

20   for four weeks, because it's going to take the government that

21   long to produce the discovery.       Defense counsel will need some

22   time to review this and engage in some discussions.          Can we put

23   this case off towards the end of July?        Is that enough time,

24   counsel?

25              MR. MCGOVERN:    I think that would be good, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 12 of 13   12
     J5F7FOWC

1              THE COURT:    OK.   So let's get a date towards the end

2    of July, Tara.

3              DEPUTY COURT CLERK:      Friday, July 26 at 11:30?

4              THE COURT:    Does that date and time work for everyone?

5              MR. SWETT:    Yes, your Honor.

6              MR. MCGOVERN:     Your Honor, that's Mr. Fowler's

7    daughter's birthday.     Is it possible we could go earlier in

8    that same week?

9              THE COURT:    Sure.   How about the 31st?

10             MR. MCGOVERN:     I think I'm unavailable that week, the

11   following week.    The preceding week I'm fine.

12             THE COURT:    How about the 24th, does that work?

13             MR. MCGOVERN:     That should be fine.

14             MR. SWETT:    That works for the government, your Honor.

15             THE COURT:    OK.   Do we have time on that day, Tara?

16             DEPUTY COURT CLERK:      10 a.m.

17             THE COURT:    So July 24, ten a.m. for the next status

18   conference.    Again, depending on where we are with the case, I

19   will allow defense counsel if he wants to to waive his client's

20   appearance and have Mr. Fowler appear by phone or not at all,

21   if counsel want to adjourn that.       We will be adjourned to July

22   24.   Based on the representations made in court, I find that

23   it's in the interests of Mr. Fowler and in the interests of

24   justice to exclude time under the Speedy Trial Act from today's

25   date until July 24.     I further find that Mr. Fowler's interests


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 23 Filed 06/11/19 Page 13 of 13    13
     J5F7FOWC

1    and the interests of justice outweigh the public's interest in

2    a speedy trial, and I will enter an order to that effect.

3              Anything else from the government today?

4              MR. SWETT:    Your Honor, we do consent to Mr. Fowler's

5    bail.   He hasn't satisfied all of the conditions.         Can we set a

6    two week target to satisfy all the remaining conditions of his

7    bail?

8              THE COURT:    Defense counsel?

9              MR. MCGOVERN:     Only that we will be filing our notices

10   of appearance on PACER, and Mr. Rosenblum is not admitted in

11   the Southern District of New York.        He is in the process of his

12   pro hac application, so I just wanted to state that on the

13   record.

14             THE COURT:    Do you have any objection to a two week

15   target date for perfecting the bond?

16             MR. MCGOVERN:     No, your Honor.

17             THE COURT:    So, let's set that date for two weeks from

18   today to perfect the bond.      So let's have the bond perfected by

19   May 29.   Anything else from the government?

20             MR. SWETT:    No.   Thank you, your Honor.

21             THE COURT:    Anything else from the defense?

22             MR. MCGOVERN:     No, your Honor.

23             THE COURT:    OK.   We are adjourned.     Thank you.

24             (Adjourned)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
